Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 1 of 24




    EXHIBIT A
      Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 2 of 24




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 FRANCISCA DELAGARZA,                                     §
    Plaintiff,                                            §
                                                          §
 v.                                                       §               CIVIL ACTION NO. ______
                                                          §               JURY TRIAL DEMANDED
 FAMILY DOLLAR STORES OF                                  §
 TEXAS, LLC,                                              §
    Defendant.                                            §
                                                          §



                 DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC’S
                          INDEX OF MATTERS BEING FILED


      Pursuant to Federal Rule of Civil Procedure 81, Defendant FAMILY DOLLAR STORES
OF TEXAS, LLC hereby attaches this Index of Matters Being Filed to its Notice of Removal.


Exhibit 1:       All Executed Process:

      •   Executed Return of Service on Family Dollar Stores of Texas, LLC served on
          December 17, 2020.

Exhibit 2:       All State Court Pleadings:

      •   Plaintiff’s Original Petition and Discovery Request, filed on December 11, 2020;
      •   Defendant Family Dollar Store of Texas, LLC Original Answer to Plaintiff’s
          Original Petition filed on January 6, 2020
      •   Defendant Family Dollar Store of Texas, LLC’s Jury Demand filed on

Exhibit 3:       State Court Docket Sheet

Exhibit 4:       List of all counsel of record, including addresses, telephone
                 numbers, and parties represented.


_________________________________________________________________________________________________________________
ANDERSON/DEFENDANT LOWE’S HOME CENTERS, LLC’S INDEX OF MATTERS BEING FILED                         P A G E |1
DOC #7379122_1
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 3 of 24




      EXHIBIT 1
                 (Executed Service of Process)
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 4 of 2412/22/2020 11:17 AM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 49165760
                                                                                     By: Lewis John-Miller
                                                                             Filed: 12/22/2020 11:17 AM




                                                                 k
                                                              ler
                                                           tC
                                                       ric
                                                    ist
                                                 sD
                                              es
                                           rg
                                        Bu
                                      n
                                    ily
                                 ar
                              M
                            of
                          e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
  Un
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 5 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
        fic
     of
  Un
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 6 of 24




      EXHIBIT 2
                    (State Court Pleadings)
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 7 of 24


                 2020-79655 / Court: 295




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 8 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 9 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 10 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 11 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
     Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 12 of 24                      1/6/2021 8:04 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 49430037
                                                                                                    By: Kevin Childs
                                                                                           Filed: 1/6/2021 8:04 AM

                                 CAUSE NO. 2020-79655

FRANCISCA DELAGARZA                          §                  IN THE DISTRICT COURT
   Plaintiff,                                §
                                             §
v.                                           §                 295TH JUDICIAL DISTRICT
                                             §




                                                                          k
                                                                       ler
FAMILY DOLLAR STORES OF                      §




                                                                    tC
TEXAS, LLC                                   §
  Defendant.                                 §                 HARRIS COUNTY, TEXAS




                                                                ric
                                                             ist
                                                          sD
            DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC’S
                         ORIGINAL ANSWER




                                                      es
                                                    rg
                                                 Bu
       Defendant, Family Dollar Stores of Texas, LLC, (“Family Dollar”) hereby files its
                                                 n
                                           ily

Original Answer to Plaintiff’s Original Petition as follows:
                                         ar



                                        I.
                                      M




                                  GENERAL DENIAL
                                   of
                                 e




       1.     Family Dollar denies each and every, all and singular, the material
                             ffic
                          O




allegations contained within Plaintiff’s pleadings and demands strict proof thereof.
                        y
                     op




                                         II.
                  C




                                 SPECIAL EXCEPTION
                ial




       2.     Family Dollar specially excepts to the Plaintiff’s Petition because Plaintiff
             fic
         of




fails to properly plead the damages she seeks in this case. Pursuant to Texas Rule of
       Un




Civil Procedure 47(c) (the "Rule"), Plaintiff must plead one of the five specified

statements in the Rule assigning the only available ranges of monetary damages




                                                                           7484267v1 (58000.00596)
   Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 13 of 24




permitted and Plaintiff has failed to do so. A party that fails to comply with Rule 47(c)

may not conduct discovery until the party’s pleading is amended to comply.

                                       III.
                              INFERENTIAL REBUTTALS




                                                                          k
                                                                       ler
       3.     Notwithstanding the foregoing, Family Dollar asserts the following by




                                                                    tC
way of inferential rebuttal and requests that the Court instruct the jury as follows:




                                                                ric
                                                             ist
       a. New and Independent Cause / Superseding Intervening Cause. The alleged




                                                          sD
          damages in question as set forth in the Petition were caused by the conduct of
          Plaintiff, and that said conduct destroyed any causal connection between the




                                                       es
          alleged acts or omissions of Family Dollar and the injuries complained of thus



                                                    rg
          becoming an independent, superseding, or intervening cause of the Plaintiff's
          alleged damages.                       Bu
                                              n
       b. Sole Proximate Cause. The act(s) or omission(s) of Plaintiff or a third party
                                           ily


          was the sole cause of the damages she alleges in the Petition and therefore,
                                         ar



          Family Dollar is not liable to the Plaintiff.
                                      M
                                   of




                                       IV.
                                 e




                              AFFIRMATIVE DEFENSES
                             ffic
                          O




       4.     Pleading further, alternatively, and by way of affirmative defense, Family
                        y
                     op




Dollar asserts that any damages sought to be recovered by Plaintiff should be reduced
                   C




to the extent that Plaintiff has failed to take the reasonable steps that a person of
                ial
             fic




ordinary prudence in a similar situation would have taken to avoid and mitigate the
         of
       Un




claimed damages.


       5.     Pleading further, alternatively, and by way of affirmative defense, F

Family Dollar asserts that in the unlikely event that an adverse judgment would be



                                                                          7484267v1 (58000.00596)
   Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 14 of 24




rendered against it, Family Dollar would respectfully request all available credits and/or

offsets as provided by the Texas Civil Practice & Remedies Code and under Texas law.


        6.   Family Dollar hereby gives notice that it intends to rely upon such other




                                                                         k
defenses or denials, affirmative or otherwise, and to assert third-party claims and any




                                                                      ler
                                                                   tC
other claims, as may become available or appear during discovery as it proceeds in this




                                                               ric
matter, and hereby reserves the right to amend its Original Answer to assert such




                                                            ist
                                                         sD
defenses.




                                                      es
        7.   Pleading further, alternatively, and by way of affirmative defense, Family


                                                   rg
                                                Bu
Dollar asserts that in addition to any other limitation under law, Plaintiff's recovery of
                                             n
                                           ily

medical or health care expenses is limited to the amount actually paid or incurred by or
                                        ar



on behalf of Plaintiff, pursuant to Section 41.0105 of the Texas Civil Practice & Remedies
                                     M
                                   of




Code.
                                e
                             ffic




        8.   Pleading further, alternatively, and by way of affirmative defense, Family
                        y O




Dollar hereby affirmatively pleads that Plaintiff engaged in acts, including acts of
                     op
                  C




negligence, which caused her alleged damages. Therefore, Plaintiff is barred, in whole
               ial




or in part, from recovering any damages from Family Dollar.
             fic
          of




        9.   Pleading further, alternatively, and by way of affirmative defense, Family
        Un




Dollar hereby requests that the trier of fact in this matter, after a trial on the merits,

consider and determine the percentage of responsibility of Plaintiff and any other party




                                                                         7484267v1 (58000.00596)
   Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 15 of 24




or responsible third party pursuant to Chapter 33 of the Texas Civil Practice &

Remedies Code.

       10.    Pleading further, alternatively, and by way of affirmative defense, Family

Dollar asserts that Plaintiff's claims of physical and/or mental ailments in this cause




                                                                         k
                                                                      ler
                                                                   tC
were, in whole or in part, proximately caused solely and/or proximately by prior and/or




                                                               ric
subsequent accidents, events, or occurrences. Family Dollar further asserts that




                                                            ist
                                                         sD
Plaintiff's claims of injuries and damages are the result in whole or in part of pre-




                                                      es
existing conditions, injuries, diseases, and disabilities and not the result of any act or



                                                    rg
omission on the part of Family Dollar.          Bu
                                              n
      11.    Pleading further, alternatively, and by way of affirmative defense, Family
                                             ily
                                         ar



Dollar alleges that the accident made the basis of this lawsuit was just that, an accident,
                                     M
                                   of




not caused by the negligence of any party.
                                 e
                             ffic




      12.    By way of affirmative defense, Plaintiff's claims, if any, for lost wages
                          O




and/or loss of future earning capacity are barred, limited, restricted, and/or governed by
                        y
                     op




the provisions of the Texas Civil Practice & Remedies Code Chapter 18, and any other
                  C
               ial




applicable statute concerning the recovery of damages and the common law of Texas
             fic
         of




and limiting same to the net loss after reduction for income tax payments or unpaid tax
       Un




liability thereon. Accordingly, Family Dollar specifically pleads the limitations,

restrictions and/or bar on the recovery by Plaintiff of such damages in accordance with

Chapter 18 and other applicable law.



                                                                          7484267v1 (58000.00596)
   Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 16 of 24




                                        PRAYER

      13.    Defendant, Family Dollar Stores of Texas, LLC, prays that Plaintiff take

nothing by her lawsuit, that Family Dollar go hence with its costs without delay, and for

such other and further relief, both general and special, at law and in equity, to which




                                                                         k
                                                                      ler
                                                                   tC
Family Dollar may show itself justly entitled.




                                                               ric
                                                            ist
                                      Respectfully submitted,




                                                         sD
                                      MAYER LLP




                                                      es
                                                    rg
                                      4400 Post Oak Parkway, Suite 2850
                                                 Bu
                                      Houston, Texas 77027
                                      713.487.2000 / Fax 713.487.2019
                                               n
                                            ily
                                        ar



                                      By:     Raul I. Saenz
                                     M




                                            Kevin P. Riley
                                   of




                                            State Bar No. 16929100
                                e




                                            E-mail: kriley@mayerllp.com
                             ffic




                                            Raul I. Saenz
                                            State Bar No. 24093092
                          O




                                            E-mail: rsaenz@mayerllp.com
                        y
                     op




                                      ATTORNEYS FOR DEFENDANT
                  C




                                      FAMILY DOLLAR STORES OF TEXAS, LLC
               ial
            fic
        of
      Un




                                                                          7484267v1 (58000.00596)
   Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 17 of 24




                             CERTIFICATE OF SERVICE

       This is to certify that on the 6th day of January 2021, a true and correct copy of
the foregoing has been forwarded to all counsel of record as follows:




                                                                         k
                                                                      ler
      Pedro E. Perez-Navejar             ☒E-MAIL AND/OR E-SERVICE
                                         ☐HAND DELIVERY




                                                                   tC
          DASPIT LAW FIRM
    440 Louisiana St., Suite 1400        ☐FACSIMILE




                                                               ric
       Houston, Texas 77002              ☐OVERNIGHT MAIL




                                                            ist
   Email: e-service@daspitlaw.com        ☐REGULAR, FIRST CLASS MAIL
                                         ☐ECM




                                                         sD
      ATTORNEY FOR PLAINTIFF             ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED




                                                     es
                                                   rg
                                               Bu
                                            Raul I. Saenz
                                         Raul I. Saenz
                                             n
                                          ily
                                        ar
                                     M
                                  of
                                e
                            ffic
                        yO
                     op
                  C
               ial
            fic
        of
      Un




                                                                        7484267v1 (58000.00596)
     Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 18 of 24                      1/6/2021 8:04 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 49430037
                                                                                                    By: Kevin Childs
                                                                                           Filed: 1/6/2021 8:04 AM

                                CAUSE NO. 2020-79655

FRANCISCA DELAGARZA                           §                 IN THE DISTRICT COURT
  Plaintiff,                                  §
                                              §
v.                                            §                295TH JUDICIAL DISTRICT
                                              §
FAMILY DOLLAR STORES OF                       §
TEXAS, LLC                                    §
  Defendant.                                  §                HARRIS COUNTY, TEXAS



            DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC’S
                           JURY DEMAND



       Defendant, Family Dollar Stores of Texas, LLC, pursuant to the provisions of Rule

216 of the Texas Rules of Civil Procedure, hereby formally makes this demand for a Jury

Trial in the above-referenced cause.

                                       Respectfully submitted,

                                       MAYER LLP
                                       4400 Post Oak Parkway, Suite 2850
                                       Houston, Texas 77027
                                       713.487.2000 / Fax 713.487.2019

                                       By:     Raul I. Saenz
                                             Kevin P. Riley
                                             State Bar No. 16929100
                                             E-mail: kriley@mayerllp.com
                                             Raul I. Saenz
                                             State Bar No. 24093092
                                             E-mail: rsaenz@mayerllp.com

                                       ATTORNEYS FOR DEFENDANT
                                       FAMILY DOLLAR STORES OF TEXAS, LLC


                                                                           7484270v1 (58000.00596)
   Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 19 of 24




                             CERTIFICATE OF SERVICE

       This is to certify that on the 6th day of January 2021, a true and correct copy of
the foregoing has been forwarded to all counsel of record as follows:

      Pedro E. Perez-Navejar             ☒E-MAIL AND/OR E-SERVICE
          DASPIT LAW FIRM                ☐HAND DELIVERY
    440 Louisiana St., Suite 1400        ☐FACSIMILE
       Houston, Texas 77002              ☐OVERNIGHT MAIL
   Email: e-service@daspitlaw.com        ☐REGULAR, FIRST CLASS MAIL
                                         ☐ECM
      ATTORNEY FOR PLAINTIFF             ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED


                                            Raul I. Saenz
                                         Raul I. Saenz




                                                                        7484270v1 (58000.00596)
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 20 of 24




       EXHIBIT 3
                   (State Court Docket Sheet)
Office of Harris County District Clerk - Marilyn Burgess
                       Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 21 of 24

   HCDistrictclerk.com                   DELAGARZA, FRANCISCA vs. FAMILY DOLLAR                                                1/6/2021
                                         STORES OF TEXAS LLC
                                         Cause: 202079655  CDI: 7   Court: 295

   DOCUMENTS
   Number              Document                                                                              Post Date           Pgs
                                                                                                             Jdgm
   93792248            DEFENDANT FAMILY DOLLAR STORES OF TEXAS LLCS ORIGINAL ANSWER                               01/06/2021     6

   93792249            DEFENDANT FAMILY DOLLAR STORES OF TEXAS LLCS JURY DEMAND                                   01/06/2021     2

   93635237            Citation Return                                                                            12/22/2020     2

   93554327            eIssue: Citation Corporate                                                                 12/16/2020     2

   93492842            Plaintiffs Original Petition and First Set of Discovery                                    12/11/2020     5

    ·> 93492843        Plaintiffs First Set of Discovery to Defendant to Family Dollar Stores of Texas LLC        12/11/2020     13

    ·> 93492844        Request of Issuance of Service                                                             12/11/2020     1




https://www.hcdistrictclerk.com/...RovqXYkt5v8OWp1IUcxN2j4AXEvxZlGXYJbrozHzqXTrXo28Vuij3Ajdef4y9fXIgIP3FCrJRC4Yzhxw==[1/6/2021 1:04:37 PM]
Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 22 of 24




       EXHIBIT 4
                 (List of All Counsel of Record)
      Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 23 of 24




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 FRANCISCA DELAGARZA,                                     §
    Plaintiff,                                            §
                                                          §
 v.                                                       §               CIVIL ACTION NO. ______
                                                          §               JURY TRIAL DEMANDED
 FAMILY DOLLAR STORES OF                                  §
 TEXAS, LLC,                                              §
    Defendant.                                            §
                                                          §



                  COUNSEL OF RECORD AND INFORMATION PURSUANT TO
                                LOCAL RULE CV-81(C)


(1)    A list of all parties in the case, their party type (e.g., plaintiff, defendant,
intervenor, receiver, etc.) and current status of the removed case (pending, dismissed);

        Plaintiff         Francisca Delagarza

        Defendant         Family Dollar Stores of Texas, LLC

        The removed case is currently pending.

(2)      A civil cover sheet and a certified copy of the state court docket sheet; a copy of all
pleadings that assert causes of action (e.g. complaints, amended complaints,
supplemental complaints, counterclaims, cross-actions, third party actions, interventions,
etc.); all answers to such pleadings and a copy of all process and orders served upon the
party removing the case to this court, as required by 28 U.S.C. § 1446(a).

        See attached civil cover sheet and documents attached to Defendant's Notice of
        Removal as Exhibit “A.”




_________________________________________________________________________________________________________________
DELAGARZA/COUNSEL OF RECORD AND INFORMATION                                                         P A G E |1
DOC #7496868 / 588000.00596
      Case 4:21-cv-00041 Document 1-1 Filed on 01/06/21 in TXSD Page 24 of 24




 (3)   A complete list of attorneys involved in the action being removed, including each
attorney's bar number, address, telephone number and party or parties represented by
him/her;

  DASPIT LAW FIRM                                                 MAYER LLP
  Pedro E. Perez-Navejar                                          Kevin P. Riley
  440 Louisiana St., Suite 1400                                   State Bar No. 16929100
  Houston, Texas 77002                                            Southern Bar No. 13776
  Email: e-service@daspitlaw.com                                  Email: kriley@mayerllp.com
                                                                  Raul I. Saenz
  Counsel for Plaintiff                                           State Bar No. 24093092
  Francisca Delagarza                                             Southern Bar No. 2924208
                                                                  Email: rsaenz@mayerllp.com
                                                                  4400 Post Oak Parkway, Suite 1980
                                                                  Houston, Texas 77027
                                                                  713.487.2000/713.487.2019 – fax

                                                                  Counsel for Defendant
                                                                  FAMILY DOLLAR STORES OF TEXAS, LLC




(4)    A record of which parties have requested a trial by jury (this information is in
addition to placing the word "jury" at the top of the Notice of Removal immediately below
the case number);

        Defendant, Family Dollar Stores of Texas, LLC has requested a trial by jury.

(5)     The name and address of the court from which the case is being removed.

        295th Harris County District Court
        Judge Donna Roth
        Harris County Civil Courthouse
        201 Caroline, 14th Floor
        Houston, Texas 77002
        832.927.1375




_________________________________________________________________________________________________________________
DELAGARZA/COUNSEL OF RECORD AND INFORMATION                                                         P A G E |2
DOC #7496868 / 588000.00596
